DETAILED ACTION

Response to Amendment
The Amendment filed 5/24/2021 has been entered. Claims 1-4 and 6-13 remain pending in the application. Claim 5 and 14 were cancelled. 

Allowable Subject Matter
Claims 1-4 and 6-13 are allowed.
The purposed examiner’s amendment for allowance send out on 1/07/2021 was added to the current claims.  
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 
Kwak (US 4760642) teaches a shaving device with two different capsule (18, 15, see Figure 3) in the handle for dispensing material from different ends of the handle (see Figure 1).
DeMars (US 4635361) teaches two razor blade handle arrangement each with one capsule style of the claimed invention, the embodiment of Figures 4-6 teaches the style of the first capsule as claimed, while the embodiment of Figures 1-3 teaches the style of the second capsule as claimed. 
Trillo Martinez (US 5018543) teaches a shaving device including a first capsule (2) and a second capsule (3) coaxially aligned in the same handle cavity (see Figure 1).
Although each of the Kwak, DeMars and Trillo Martinez teach aspects of the claimed invention, there is no obvious reason for one of ordinary skill in the art to modify the device of 
Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of Kwak, DeMars and Trillo Martinez. Thus claim 1 is allowable, claims 2-4 and 6-13 are allowable by virtue of its dependency on claim 1.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        5/28/2021

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724